Citation Nr: 0527725	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) with secondary 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO granted entitlement to service 
connection for PTSD with secondary dysthymic disorder and 
assigned an initial rating of 50 percent, effective February 
25, 1998.  In November 1999, the RO assigned an initial 
rating of 70 percent.  

In May 2002, the veteran and his spouse appeared at the 
Portland RO and testified before a Decision Review Officer 
(DRO).  A transcript of the hearing is of record.  

In November 2003, the Board remanded this matter for due 
process concerns.  The case has returned for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD with secondary dysthymic disorder has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, or mood.

2.  The veteran's PTSD with secondary dysthymic disorder does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 
percent for PTSD with secondary dysthymic disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's PTSD with 
secondary dysthymic disorder.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a letter from the RO to the 
veteran dated in January 2004.  He was told of what was 
required to substantiate his claim for a higher rating and of 
his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.

The RO's letter was provided to the veteran after the initial 
adjudication of the claim.  Any defect, however, with respect 
to the timing of the notice was nonprejudicial.  There is no 
indication that the outcome of the case has been affected.  
The evidence received after the issuance of the January 2004 
notice letter was afforded proper subsequent VA process.  
Moreover, the appeal has been pending for several years, 
during which the claims file received substantial evidence, 
and the veteran testified at a personal hearing at the RO.  
Accordingly, the veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The Board remanded this matter in November 2003 to obtain 
outstanding evidence.  The claims file now contains all 
available, identified records pertinent to the claim, 
including the veteran's Social Security Administration (SSA) 
records, VA and non-VA treatment records, and VA examination 
reports dated in April 1998, June 1999, and March 2003.  As 
early as April 1999, the veteran stated he had nothing 
further to submit, and he did not reply to the January 2004 
duty to assist letter with any additional information or 
evidence requiring further development.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 
9411, in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, VA's Schedule for 
Rating Disabilities provides that a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).

The Board has reviewed all the evidence of record, keeping in 
mind that the Court issued important guidance in the 
application of the psychiatric rating criteria.  The Court 
held that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court also stated that the analysis should not 
be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The competent and probative evidence shows the severity of 
the veteran's PTSD with secondary dysthymic disorder is 
appropriately compensated by the currently assigned 70 
percent initial rating because although the evidence shows 
deficiencies in most areas of occupational and social 
functioning, the evidence does not show tota occupational and 
social impairment.

At a VA PTSD examination in April 1998, the veteran presented 
and communicated appropriately, and his PTSD was described as 
moderate by the examiner.  A GAF score of 51, indicative of 
moderate symptoms, was assigned for the combined effects of 
PTSD and dysthymia.  At another VA mental disorders 
examination in April 1998, the veteran reported a good 
relationship with his children.    

In June 1999, a VA PTSD examiner diagnosed severe PTSD and 
assigned a GAF score of 42, indicative of serious symptoms, 
for the combined effects of PTSD and dysthymia.  The examiner 
specifically noted, however, that there were no persistent 
delusions or hallucinations, the veteran had not engaged in 
grossly inappropriate behavior, there was not an inability to 
perform maintenance of hygiene or other activities of daily 
living, and there was no disorientation to time or place.

A March 2003 VA PTSD examiner also diagnosed severe PTSD, 
assigning a GAF score of 45-50.  The mental status 
examination, however, again revealed symptoms suggestive of 
less than total occupational and social impairment.  The 
veteran appeared cooperative, adequately groomed, and 
oriented in all spheres.  There was no evidence of 
hallucinations, delusions, or significant cognitive 
impairment, and his memory appeared to be within the average 
range.    

The veteran's reported daily activities further demonstrate 
that he does not suffer from total occupational and social 
impairment.  In addition to daily activities reported at VA 
examinations, 1998 questionnaires from SSA document daily 
chores and various interests inconsistent with a total 
schedular rating.  Although many of the same activities were 
later denied in February 2001 questionnaires (for example, in 
1998 he visited his mother every month or two but in 2001 he 
did not see family members), VA treatment records from 2001 
to 2002 establish "no problem with daily activities."  An 
interest in camping was noted in February 2002, and in April 
2002, the veteran expressed excitement about building a new 
shop that would allow him to work on his tractor restoration 
projects.  In May 2002, he testified that he drives from 
Dallas, Oregon, to Portland, Oregon, and maintains his home, 
including ten acres of land.  Transcript, pp. 4, 10-11. 

An Administrative Law Judge with SSA determined the veteran 
was disabled, i.e., unable to perform substantial gainful 
activity, as defined by the Social Security Act by virtue of 
the severity of his PTSD.  Also, with regard to occupational 
impairment, it is noted that VA has granted the veteran a 
total disability rating for compensation purposes on the 
basis of individual unemployability, effective February 25, 
1998.  SSA determinations, however, while of some probative 
value, are not binding on VA, particularly regarding 
scheduler evaluations.  Furthermore, an inability to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).  Additionally, the TDIU award was based on multiple 
service-connected disabilities, and consideration may have 
also be given to the veteran's level of education, special 
training, and previous work experience.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

Also of record is a May 1998 statement from the Salem Vet 
Center in which the veteran's counselor opined the veteran 
was "totally incapacitated" as a result of his PTSD.  The 
Board attaches lesser probative value to this opinion, as it 
is inconsistent with other substantial evidence of record, 
including the Salem Vet Center's own progress notes, and is 
unsupported by the counselor's own description of the PTSD 
symptoms present at that time, which appear far more 
consistent with the currently assigned 70 percent rating.  
That the counselor was a "treating physician" does not by 
itself lend probative value to the opinion.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001) (treating physician 
rule rejected).  Moreover, a May 1998 private psychological 
evaluation shows that the veteran's speech was normal and his 
thought processes were intact.  He had no hallucinations or 
delusions and only some difficulty remembering past events.  
A GAF score of 42 was provided on this examination.

The Board has considered the statements of the veteran, 
including those of his representative, but neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis or opinion.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this case, the probative VA examination reports show a 
severity of PTSD consistent with other competent evidence of 
record and, together, the evidence establishes the currently 
assigned initial rating of 70 percent for PTSD is 
appropriate.  The competent and probative evidence shows the 
veteran's PTSD with dysthymic disorder does not result in 
symptoms of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Although he has expressed some suicidal and 
homicidal thoughts at times, overall, the symptoms of his 
psychiatric disorder do not reflect the level of disability 
contemplated by the 100 percent schedular rating.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   

Finally, the RO considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration was not warranted 
in this case.  The Board agrees.  There is no evidence 
showing the veteran has required any period of 
hospitalization due to his PTSD; his treatment is on an 
outpatient basis only.  While he essentially contends that 
his PTSD causes marked interference with employment, the mere 
assertion that a disability interferes with employment or 
renders a veteran unemployable does not automatically raise 
or implicate the assertion that the regular schedular 
standards are not adequate and therefore require 
consideration of section 3.321(b)(1).  See VAOPGCPREC 6-96.  
The Board must only address referral under § 3.321(b)(1) when 
exceptional or unusual circumstances are present.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran does not have any symptoms from his 
PTSD that are unusual or are different from those 
contemplated by the schedular criteria, which already 
compensate for average impairment of earning capacity.  
38 U.S.C.A. § 1155.  In the absence of evidence presenting 
such exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; his disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD with secondary dysthymic disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


